ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Asia Countries Co. W.L.L.                    )      ASBCA No. 59947
                                             )
Under Contract No. 000000-00-0-0000          )

APPEARANCE FOR THE APPELLANT:                       No Appearance Entered

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Robin E. Walters, Esq.
                                                     Trial Attorney
                                                     DLA Disposition Services
                                                     Battle Creek, MI

                                ORDER OF DISMISSAL

        By email dated 18 April 2015, appellant filed a notice of appeal which the Board
docketed as ASBCA No. 59947. The email was sent from "acc@asiacountries.net" and
closed with "WITH BEST REGARDS[,] Asia Countries Co W.L.L .... " No person was
identified in the email. In its 22 April 2015 docketing notice, the Board directed
appellant to show that it is represented in this appeal by a person meeting the
requirements of Board Rule 15 or designate a person meeting those requirements by
8 May 2015. The Board received no response from appellant. On 28 May 2015, the
Board issued an Order directing appellant to respond by 17 June 2015 and
communicating the Board's intention to dismiss the appeal if no response was received
by that date. No response has been received by the Board to date.

       Without a representative meeting the requirements of Board Rule 15, the Board is
unable to proceed. Accordingly, the appeal is dismissed.

      Dated: 26 June 2015




                                             "' Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals
(Signatures continued)
I concur




MARK A. MELNICK                                 RICHARD SHACKLEFORD
Administrative Judge                            Administrative Judge
Armed Services Board                            Vice Chairman
of Contract Appeals                             Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59947, Appeal of Asia Countries Co.
W.L.L., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           2